DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claims 1, 8 and 15, “the sidewall tapers at a consistent rate between the ridged base and the ring” is not supported in the original specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8 and 15, it cannot be determined what is required by “a consist rate” of the sidewall tapers between the rigid bas and the ring.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5,  7, 8, 12, 14, 15, 19 and 20 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wheeler et al. (9,221,582).
Wheeler et al. disclose, in figs. 1-4, a collapsible container for food  comprising:
a rigid top circumferential peripheral flange12;
a rigid base 21; and
a flexible sidewall 17 disposed between and fixed to the flange and the base,

wherein the sidewall tapers (or a consistent rate) at between the rigid base and the rigid top, and
wherein the collapsible container is compressible between an expanded position with the flange spaced upwardly away from the base and forming a container interior and a collapsed position with the flange positioned substantially near the base.
wherein the rigid material is selected from the group consisting of metal, plastic, oleoresin, and combinations thereof (see col. 3, lines 27-32;
wherein the ring includes a gripping surface 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Cooper et al. (2015/0034661) in view of Wheeler et al.
Cooper et al. disclose, in figs. 12-15, a collapsible container comprising:
a rigid top circumferential peripheral flange 15;
a rigid base ; and
a flexible sidewall disposed between and fixed to the flange and the base, wherein the collapsible container is compressible between an expanded position with the flange spaced upwardly away from 
further comprising a lid 32 operatively connected to the rigid top circumferential peripheral flange, wherein the lid is adapted to seal the container; wherein the lid is a pull top lid or includes a peelable film 30; wherein the rigid top circumferential peripheral flange and rigid base are comprised of material selected from the group consisting of plastic; wherein the rigid top circumferential peripheral flange or rigid base include an ergonomic indentation or gripping surface.
wherein the rigid material comprises a transparent material, an opaque material, or combinations thereof [0084].
 	Cooper et al. lack to disclose the sidewall tapers (or a consistent rate) at between the rigid base and the rigid top. 
Wheeler et al. teach a collapsible container comprising a sidewall 17 tapers (or a consistent rate) at between a rigid base 21 and the rigid top 12. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made, in view teaching of Wheeler et al., to modify the invention of Cooper et al. with a tapered flexible sidewall in order to facilitate of collapsing of the container in a consistent manner.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. in view of Wheeler et al. and further view of Wallace (5,692,424).
Wallace teaches, in fig. 1, a food container comprising a cutting mechanism spanning the opening of the package, the cutting mechanism comprising metal wires, plastic wires, and mixtures thereof.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Wallace, to modify the invention of Cooper et al. in view of .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground of rejections as alleged above. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applicant’s sidewall continuously tappers) are not recited in the rejected claim(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        March 8, 2022